NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            18-OCT-2021
                                            10:23 AM
                                            Dkt. 15 ODSD
                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I

              MAYUMI A. MORROW, Petitioner-Appellee, v.
                DAVID P. MORROW, Respondent-Appellant


          APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                        (FC-DA NO. 21-1-0507)


                      ORDER DISMISSING APPEAL
   (By:   Leonard, Presiding Judge, Hiraoka and Nakasone, JJ.)
           Upon review of the record, it appears that:
           (1) On July 22, 2021, self-represented Respondent-
Appellant David P. Morrow (Appellant) filed the notice of appeal
without the fees required by Hawai#i Rules of Appellate Procedure
(HRAP) Rule 3(a);
           (2) On August 6, 2021, the appellate clerk filed a
notice of non-payment, instructing Appellant to pay the filing
fee or seek a fee waiver on or before August 16, 2021;
           (3) The record on appeal was due on or before
September 20, 2021. See HRAP Rule 11(b)(1);
           (4) On September 28, 2021, the appellate clerk entered
a default of the record on appeal, informing Appellant that the
time to docket the appeal had expired, he had not paid the filing
fee or obtained an order allowing him to proceed on appeal in
forma pauperis, the matter would be brought to the court's
attention on October 8, 2021, for action that may include
dismissal of the appeal, and he could seek relief from default by
motion;
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

           (5) Appellant took no further action in the appeal; and
           (6) An appeal may be dismissed where the record on
appeal has not been prepared because the appellant failed to pay
the required fees or obtain an order allowing the appellant to
proceed in forma pauperis. HRAP Rule 11(b)(2), (c)(2).
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           DATED: Honolulu, Hawai#i, October 18, 2021.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge
                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2